Defendant was convicted of a violation of a city ordinance, and from that judgment she appeals.
This record has been read by the court sitting en banc, and we have reached the conclusion that the evidence for the city does not sufficiently connect the defendant with the possession of the whisky, found on premises not under the control of the defendant, in such sort as to authorize a conviction.
At the conclusion of the city's evidence, the defendant moved to exclude such evidence, and this motion should have been granted. For the error in refusing to exclude the city's evidence, the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 363